Citation Nr: 1016294	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  97-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus with arthritis of the 1st and 2nd 
metatarsophalangeal (MTP) joints prior to July 15, 2003, and 
for an increased evaluation in excess of 10 percent from July 
15, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran had active service from June 1957 to February 
1960.  He was born in 1938.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the zero percent evaluation for 
bilateral pes planus and continued a 10 percent evaluation 
for lumbar strain. 

In an August 2003 statement, the Veteran withdrew his appeal 
for a higher rating for lumbar strain, and that issue is no 
longer part of the current appeal.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994).

In an October 2003 statement, the Veteran wrote, "I cannot 
work because of my feet".  This is considered as potentially 
a claim for individual unemployability due to service 
connected disability (TDIU), and it was previously referred 
by the Board to the RO for appropriate action.

In a decision by the Board in July 2004, an increased 
(compensable) rating was denied for bilateral pes planus.

The Veteran filed an appeal with the U.S. Court of Appeals 
for Veterans Claims.  In a Joint Motion, the parties 
requested remand of the decision; the Court vacated the Board 
decision of July 2004 and remanded the case for specific 
development.

Accordingly, the case was in turn remanded by the Board in 
April 2007.  

In August 2008, the Board again remanded the case for 
specified development.

In a rating action in September 2009, a 10 percent rating was 
assigned for the Veteran's pes planus from July 15, 2003.



FINDINGS OF FACT

In February 2010, the Board was notified that the Veteran 
died in February 2010; this has been substantiated by Social 
Security Administration (SSA).


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, as noted above, the appellant died during the 
pendency of the appeal, and as a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, permitting substitution in case of the death 
of a claimant who has died on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title . . . ."  The Secretary 
will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the claim originated 
(noted on the first page of this decision).


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


